DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gate communicating with at least either the molding space or the channel and for injecting the second resin material into the molding space and the channel…” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 introduces “at least one first sub-member,” and then recites “…to correspond to the at least one recess or hole of the first sub-member.” It is noted that the claim introduces the possibility of plural first sub-members (at least one), and then recites “the” first sub-member (singular). Since claim 1 and the dependent claims continue to recite “the at least one first sub-member” multiple times, the above recitation should also refer back to “the at least one first sub-member” for consistency throughout the claims.
Claim 1 uses the term “housing” to refer to a structural element (“a housing,” “the housing”), a functional requirement (“for housing”), and part of a method step (“inserting, and housing”). Repeated references to the same term with different meanings (e.g., “a housing…for housing,” “inserting, and housing, in the housing”), as both a noun and a verb, while understandable in the context of the disclosure, is objected to and should be reconsidered. Alternatives to “housing” as a functional requirement, in line with the disclosure, include “containing,” “accommodating,” “retaining,” “supporting,” etc. Synonyms for “housing” as a method step include “positioning” or “arranging.” Alternatively, “and housing” can be removed from the “inserting” step, as it is redundant.
Appropriate correction is required.

Claim Interpretation
The instant specification does not explicitly define the meaning of a “resin material,” (e.g., first and second resin materials) as recited in claims 1-3. Since examples given of resin materials include polyamide [0028], urethane foam [0028], polyether block amide [0047], and thermoplastic polyurethane [0047], and the term is used in describing both the formed sub-members and a melted material being molded (claim 1), the terminology is interpreted to mean generally a polymeric material in any state.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “selecting the at least one first sub-member from an optional group…” which implies a non-requirement and leads to indefiniteness as to whether selecting from this group is part of the claim or not. If the limitation is intended to require selecting from “a group of options” or selecting “from a group consisting of a plurality of types…” this can be clarified.
Claim 5 recites “the at least one recess or hole of the at least one first sub-member is positioned to correspond to MTP joints of a foot of a wearer wearing the shoe.” The limitation renders the claim vague and indefinite due to the reference to an object that is variable and because a relationship of the positioning of the at least one recess or hole of the at least one first sub-member is not based on a known standard for positioning the at least one recess or hole. See MPEP § 2173.05(b)(II) and Ex parte Miyazaki and Ex parte Brummer. In this case, parts of a foot, such as MTP joints, of a wearer wearing the shoe can be positioned differently from person to person, depending on factors including, but not limited to, the wearer’s foot size and shape. Accordingly, the reference to an object that is variable renders the claim indefinite.
Similarly, claim 6 recites “the at least one recess or hole of the at least one first sub-member is positioned to correspond to a midfoot portion of a foot of a wearer wearing the shoe.” The reference to an object that is variable (“positioned to correspond to a midfoot portion of a foot of a wearer wearing the shoe”) renders the claim indefinite, as set forth above for claim 5.

Examiner’s Note
Regarding claim 4, the limitation reciting “the at least one recess or hole of the at least one first sub-member extends in a length direction of a foot of a wearer wearing the shoe” does not render the claim indefinite because there is no ambiguity in assessing a length direction of a foot. However, it is recommended to consider amendment of the claim in order to relate a length direction to the sole structure member, rather than a foot of a wearer wearing the shoe.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maranan et al., US 20140246804 A1 in view of Weidl, US 20160262494 A1.

Regarding claim 1, a method for producing a sole structure member for use in a shoe (Abstract, [0001]), using a mold apparatus ([0009]), 
The sole structure member including at least one first sub-member made of a first resin material (a first portion formed of a first material [0009], where an example material is EVA [0045]), and a second sub-member made of a second resin material having a rigidity different from a rigidity of the first resin material (second portion formed of a second material is bonded to first portion [0009], second material is a different material with a hardness or density less than or more than the first material [0044], an example is polyurethane [0045]), the at least one first sub-member having a first body portion (body portion encompassed by upper surface 41 and bottom surface 80, Figs. 6-10), and at least one recess or hole formed in the at least one first body portion (recess 39 and aperture(s) 38, [0031], Fig. 2), the second sub-member having at least one branch portion positioned to correspond to the at least one recess or hole of the first sub-member (see second portion 71 with inserts 78, Figs. 6-9),
The mold apparatus including: a molding space configured to mold the sole structure member (space between mold pieces, Fig. 6); a housing provided inside the molding space and for housing the at least one first sub-member (bottom plate mold recess to receive first portion, Fig. 6, [0035]); a channel configured as a space surrounded by the at least one recess or hole and the molding space (space to be filled with second material, Fig. 6); and a gate communicating with at least either the molding space or the channel and for injecting the second resin material into the molding space and the channel (mold aperture for introducing second material, Figs. 6-7),
The method comprising: selecting the at least one first sub-member (forming first portion in a known fashion with apertures and recesses positioned in forefoot, midfoot, and/or heel region [0033]); inserting, and housing, in the housing the at least one first sub-member selected from the optional group (first portion is placed in recess [0037]); and molding the first and second sub-members so as to be integrated together through introduction of the second resin material, from the gate into the molding space and the channel (second material is inserted through aperture in mold assembly [0038], is bonded to first portion [0039]-[0040]).
Maranan does not recite selecting the at least one first sub-member from an optional group consisting of a plurality of types of the first sub-members premolded such that their respective recesses or holes have different configurations. However, Maranan teaches forming the first portion in a known fashion with apertures and recesses positioned as desired ([0033]). The end result of providing and using a first sub-member formed with any configuration of recesses and holes is the same and therefore it would have been obvious to select the at least one first sub-member from a group of premolded members with different configurations according to the intended arrangement of the second material. 
Maranan primarily describes “pouring” the second material into the recess/mold, however Maranan also describes that injecting the second material is within the scope of their invention ([0039]). Accordingly, it would have been obvious to one of ordinary skill in the art in view of Maranan to inject the second material with a reasonable expectation of success. Injection molding may be preferable in a production environment, e.g., in order to achieve a faster production rate. 
Maranan does not explicitly disclose the second resin material is heated to melt, though this heating would be reasonably expected in the injection molding process alluded to by Maranan. It is noted that, if the second material is polyurethane, it generally (as a thermoset) may not be expected to melt upon heating in a standard injection molding process, so a more suitable material for injection molding would be chosen. Thermoplastic polyurethane (TPU) specifically is well known in the art for use in injection molding shoe sole components, as evidenced by Weidl ([0044]), and is described by Weidl as an equivalent material well suited for providing a shoe sole with desired properties ([0044]). Furthermore, Weidl teaches that TPU has an added benefit of being transparent ([0045]).
In injection molding a second material into or through a first, a more suitable first material to withstand injection molding conditions would also be expected to be used, such as polyamide, also taught by Weidl as suitable for this purpose ([0044]-[0045]).
 It would have been obvious to one of ordinary skill in the art to substitute a material such as TPU for polyurethane (second material) and polyamide for EVA (first material) and, as part of a standard injection process, to heat the second resin material to melt in order to allow for flow of the second material to uniformly fill the recess and aperture(s) of the first portion during injection. Weidl describes these materials are suitable for injecting a second material through a first formed material in a method for manufacturing a shoe sole ([0012]).

Regarding claim 2, Maranan in view of Weidl teaches the method of claim 1 as set forth above. In an example embodiment, Maranan describes the second material may be less hard or dense than the first ([0044]-[0045]). However, Maranan also teaches the second resin material can be more rigid than the first resin material (second material can be harder than the first material [0044]), and leaves open the choice of suitable materials ([0045]).
The instant specification describes that the second resin material is more rigid than the first, and suitable examples of the second material include TPU, where the first material is polyamide ([0028], [0047]). Modified Maranan of claim 1 teaches using materials such as TPU for the second material and polyamide for the first. As such, modified Maranan of claim 1 is interpreted to meet the claimed limitation.
It would have been obvious to one of ordinary skill in the art in the method of Maranan to use a second resin material more rigid than the first resin material with a reasonable expectation of success in view of the prior art. A more rigid second material could be preferred for increased stability or support of the second portion, for example under an arch region of the foot.

Regarding claim 3, Maranan in view of Weidl teaches the method of claim 1 as set forth above. Maranan teaches that other suitable materials for the first portion may be used ([0045]). Maranan does not disclose the first resin material is a transparent resin material.
In the same field of endeavor, Weidl describes injecting a second sole element through at least one first sole element in a method for manufacturing a shoe sole ([0012]). Weidl teaches using a material such as TPU or polyamide for at least one of the first and/or second sole elements, as these materials have the benefit of being transparent and other shoe components could be visible from the outside ([0045]). 
Accordingly, modified Maranan of claim 1 uses a transparent resin material as the first resin material (polyamide) and it would have been obvious to use such a material so that other shoe elements could be viewed from the outside, as taught by Weidl. 

Regarding claim 4, Maranan in view of Weidl teaches the method of claim 1, wherein in a state in which the sole structure member is used for the shoe, the at least one recess or hole of the at least one first sub-member extends in a length direction of a foot of a wearer wearing the shoe (see recess 39 of Fig. 2).

Regarding claim 5, Maranan in view of Weidl teaches the method of claim 1, wherein in a state in which the sole structure member is used for the shoe, the at least one recess or hole of the at least one first sub-member is positioned to correspond to MTP joints of a foot of a wearer wearing the shoe (e.g., recess 39 and apertures 38 of Fig. 2).

    PNG
    media_image1.png
    741
    660
    media_image1.png
    Greyscale

In view of the instant specification and drawings, “positioned to correspond to…” is interpreted as being positioned generally underneath where the recited anatomical area for a correspondingly-sized foot would be expected to be positioned in a shoe. As can be seen in the above figures, if an appropriately-sized foot were positioned in the shoe of Fig. 1 including the sole structure of Fig. 2, the recess 39 and apertures 38 would be positioned generally underneath MTP joints of the foot.

Regarding claim 6, Maranan in view of Weidl teaches the method of claim 1. In the depicted configuration, Maranan shows the recess and aperture(s) positioned primarily in what would correspond to a forefoot region of a correspondingly-sized foot of a wearer wearing the shoe (Fig. 2, [0032]-[0033]) and thus does not show wherein in a state in which the sole structure member is used for the shoe, the at least one recess or hole of the at least one first sub-member is positioned to correspond to a midfoot portion of a foot of a wearer wearing the shoe.
However, Maranan teaches that the recess and apertures can be positioned in any or all of the forefoot region, midfoot region, and heel region ([0032]-[0033]).
It would have been obvious to one of ordinary skill in the art to modify the depicted method of Maranan wherein the recess and holes are positioned generally in a forefoot region so that they are positioned to correspond to a midfoot portion of a foot of a wearer wearing the shoe in order to provide support to this area of the foot, for example for arch support.
Regarding “positioned to correspond to…” see also the above interpretation for claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754